Citation Nr: 0017953	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee.  

2.  Entitlement to an increased initial evaluation for a skin 
condition, classified as ichthyosis with dyshidrosis, 
currently evaluated as 30 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the February 1998 rating decision.  By an 
August 1998 decision, the hearing officer granted a 30 
percent rating for the veteran's skin condition.  Where the 
veteran has filed a notice of disagreement (NOD) as to an RO 
decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new jurisdiction-conferring NOD must be 
filed as to the subsequent decision.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The case now returns to the Board, 
following completion of development made pursuant to its July 
1999 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  A chronic left knee disability was not present during the 
veteran's active service, and arthritis was not present 
either in service or the initial post-service year.  

3.  The veteran's skin condition is currently manifested by 
diffuse scaling on the torso, back, forearms and legs.  

4.  The skin condition does not involve the face and is not 
shown to be productive of nervous manifestations or to be 
exceptionally repugnant.  



CONCLUSIONS OF LAW

1.  A left knee disability to include osteoarthritis was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for a skin condition, classified as ichthyosis and 
dyshidrosis, have not been satisfied.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.118, Code 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Left Knee Disability 

The veteran has presented a well-grounded claim with respect 
to service connection for a left knee disability as he has 
presented evidence of current disability, evidence of 
treatment for left knee pain in service, complaints at the 
time of his separation from service and an indication that 
treatment was sought immediately after service.  See Hampton 
v. Gober, 10 Vet. App. 483 (1997).  I am also satisfied that 
all appropriate development has been accomplished and that VA 
has no further duty to assist the veteran in the development 
of facts pertinent to his claim.  Moreover, the veteran has 
not indicated that there exist additional records that are 
pertinent to his claim that have not been acquired and 
associated with his claims folder.  

Service connection may be granted for injury or disease 
resulting in personal injury incurred in or aggravated by 
service in the Armed Forces.  38 C.F.R. § 3.303.  In cases 
where a veteran has served 90 days or more during a war 
period or after December 31, 1946, certain chronic 
disabilities, including osteoarthritis, will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service, if 
such disability is manifested to a degree of 10 percent 
within the initial post-service year.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

In the veteran's case, the service medical records show that 
he had complaints involving the left knee, associated with 
chondromalacia, in November 1978.  In February 1980 he heard 
a pop in the left knee while he was taking a shower.  He had 
pain in the medial aspect, and internal derangement was 
considered.  In April 1980, the veteran was noted to have 
pain in the left knee associated with playing sports.  He was 
treated with a left-knee brace and exercise.  There is no 
indication of trauma to the left knee during active service.  
The report of the medical examination for separation, 
conducted in January 1981, shows that the veteran reported 
that he had problems with the left as well as the right leg.  
It was recommended that the veteran obtain follow up 
treatment with VA for his knees.  The clinical evaluation was 
noted to be negative for pertinent abnormality.  

Reports of private treatment from Orange Family Medical 
Center reflect treatment for a left knee disability from 
November 1983.  The November 1983 report shows that the 
veteran twisted his knee on the previous night while playing 
basketball.  The left knee was noted to have a small amount 
of effusion and some soft tissue swelling.  At that time, he 
reported a history of previous injury about 3 or 4 years 
previously while serving in the military.  But, it was noted 
that "he had full exam[ination] and apparently his knee was 
considered normal".  An April 1984 entry shows that the 
veteran complained of persistent knee problems including pain 
and giving way with weight bearing.  

Records from Durham County General Hospital dated in June 
1984 show that the veteran underwent surgical intervention 
after sustaining injury to his left leg in the previous 
month.  As reported, the veteran felt a pop in his left knee 
when he was sliding into a base during a ball game.  At that 
time, the veteran was noted to have had three other injuries 
to the knee.  The first instance was while he was playing 
ball in the military.  He reported that he had subsequent 
injuries on a yearly basis.  The veteran noted that his most 
recent injury was the most painful.  He underwent diagnostic 
and operative arthroscopy of the left knee in June 1984.  He 
was found to have acute anterior cruciate ligament rupture 
and a torn medial meniscus in addition to a tear of the 
lateral meniscus of the posterior horn.  The surgical 
intervention consisted of debridement of the anterior 
cruciate ligament and partial medial and lateral 
meniscectomies.  

In addition, the reports of the most recent VA examination 
indicate that X-ray examinations have been interpreted as 
disclosing osteoarthritis in the left knee with four loose 
bodies laterally.  

It is important to note that neither the anterior cruciate 
ligament rupture nor the torn medial meniscus was identified 
during active service.  The service medical records show that 
the veteran was diagnosed with chondromalacia.  However, that 
diagnosis was not recorded in post-service treatment records.  
Significantly, despite the fact that a history of left knee 
problems was recorded at the time of the veteran's separation 
examination, no abnormality was revealed on clinical 
evaluation.  Moreover, following the veteran's separation 
from service, he was treated for his left knee as a result of 
intercurrent injuries sustained in November 1983 and again in 
May 1984, while the veteran was playing sports.  No 
osteoarthritis was shown in the initial year following the 
veteran's separation from service.  

In summary I find, first, that injury resulting in chronic 
disability was not shown in service.  Second, subsequent 
manifestations were clearly attributed to intercurrent 
causes; and third, the current diagnosis of osteoarthritis of 
the left knee was not shown to a degree of 10 percent within 
a year following the veteran's separation from active 
service.  In view of the foregoing, the preponderance of the 
evidence is against the claim for service connection for a 
left knee disability.  

Initial Rating for the Skin Condition  

Initially, I note that the veteran has presented a well-
grounded claim for a higher initial rating for the service-
connected skin condition.  That is, he has presented a 
plausible claim.  Cf. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  I am also satisfied that all 
appropriate development has been accomplished and that VA has 
no further duty to assist the veteran.  All relevant facts 
have been properly developed.  The recent examinations 
provide sufficient information to rate the disability under 
the applicable rating code.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for dyshidrosis in a February 1998 rating decision.  A 10 
percent rating was assigned from June 10, 1997.  By a August 
1998 rating, the hearing officer granted a 30 percent rating 
for the veteran's skin condition, classified as ichthyosis 
and dyshidrosis, effective June 10, 1997.  This is the 
veteran's current rating.  

The veteran contends in essence that he has been put at a 
disadvantage as his current skin condition has defied 
diagnosis and the rating schedule does not contain a 
diagnostic code that addresses his current disability.  He 
has testified that his skin is dry, scaly and pruritic.  He 
testified that scratching resulted in the development of 
sores.  In addition, he stated that he has lost so much of 
his life as a result of his skin condition.  For example, he 
reported that his wife divorced him because she could no 
longer deal with the scales and dead skin left throughout the 
house.  He also noted that another consequence of his 
condition was a separation from his children.  As a result, 
he believes that his case is an extraordinary one requiring 
compensation beyond what is appropriated under the rating 
schedule.  In essence, the veteran believes himself to be 
entitled to a 100 percent disability rating.  

When an unlisted condition is encountered, as in this case, 
it will be permissible to rate it under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical locations are closely analogous.  
38 C.F.R. 4.20.  The veteran's service-connected skin 
condition may be rated analogously with eczema.  A 30 percent 
rating requires exudation or constant itching, extensive 
lesions or marked disfigurement.  The next higher evaluation 
of 50 percent requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or is 
exceptionally repugnant.  38 C.F.R. § 4.118, Code 7806.  

Without question, the veteran has demonstrated extensive 
exfoliation and crusting.  A description of his skin 
condition was provided by the hearing officer and is recorded 
on the transcript of the August 1998 RO hearing.  As reported 
the veteran had blotched, chapped, dry and scaling skin 
covering his legs all the way from his thigh to his ankle.  
Involvement of the back, torso and forearms was noted as 
well.  

Likewise the reports examinations conducted in October 1997, 
July 1998 and August 1999, showed scaling involving the 
trunk, upper and lower extremities.  However, the veteran has 
not demonstrated involvement of the face.  He also has not 
shown that the condition is productive of nervous 
manifestations or is exceptionally repugnant.  The Board 
notes that the veteran has been assigned a separate 10 
percent rating for adjustment disorder with mixed emotional 
features as secondary to his service-connected skin disorder.  
Therefore, the psychiatric manifestations cannot be included 
again in the evaluation of the disability resulting from the 
service-connected skin disorder.  See 38 C.F.R. § 4.14 
(1999).  In view of the foregoing, I find that the 
preponderance of the evidence is against the claim for an 
increased rating for a skin condition, classified as 
ichthyosis and dyshidrosis.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  While the 
veteran's allegations concerning the impact of his skin 
condition on his family have been considered, he is advised 
that the disability evaluation to be assigned is based on the 
average impairment of his earning capacity.  Evaluations are 
based upon a lack of usefulness in self-support caused by the 
service-connected disability.  38 C.F.R. § 4.10.  The veteran 
is advised that an evaluation of 30 percent is of itself a 
recognition of some degree of impairment of his vocational 
activities.  In the instant case, he has not required 
frequent hospitalization and has not demonstrated marked 
impairment of his employment by reason of his service-
connected skin condition.  Accordingly, there is no basis for 
consideration of an extraschedular rating for the veteran's 
service-connected skin condition.  

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  


ORDER

Entitlement to service connection for osteoarthritis of the 
left knee is denied.  

Entitlement to an higher evaluation in excess of 30 percent 
for the service-connected skin condition, classified as 
ichthyosis and dyshidrosis is denied.  




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

